                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:08-CR-64 JCM (GWF)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10     STEVEN GRIMM, et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of USA v. Grimm et al, case no. 2:08-cr-00064-
               14     JCM-GWF.
               15            On April 2, 2019, the court entered an order directing attorneys Douglas Mitchell
               16     (“Mitchell) and Robert Wallach (“Wallach”) to provide the government, within sixty (60) days
               17     from the date of the order, with “affidavits or declarations addressing the allegations of ineffective
               18     assistance of counsel raised” by defendant Eve Mazzarella’s § 2255 motion. (ECF No. 730).
               19            On June 6, 2019, the court granted Mitchell and Wallach’s motion to extend time to file
               20     their affidavits until August 5, 2019. (ECF No. 738). Thereafter, on July 30, 2019, Mitchell and
               21     Wallach filed another motion to extend time to file their affidavits, which the court now considers.
               22     (ECF No. 743).
               23            Mitchell and Wallach are requesting that the court extend the deadline to file their affidavits
               24     until August 19, 2019. Id. Mitchell and Wallach cite work-related international travel and other
               25     case-related obligations as the reasons for their requested extension. Good cause appearing, the
               26     court will grant Mitchell and Wallach’s motion to extend time. (ECF No. 743). Accordingly,
               27     Mitchell and Wallach shall have until August 19, 2019, to submit their affidavits.
               28

James C. Mahan
U.S. District Judge
                1            However, Mitchell and Wallach are advised that no further extensions of time will be
                2     granted. Failure to submit the affidavits by August 19, 2019, may result in sanctions.
                3            Accordingly,
                4            IT IS ORDERED that Mitchell and Wallach’s motion to extend time (ECF No. 743) be,
                5     and the same hereby is, GRANTED, consistent with the foregoing.
                6            DATED August 2, 2019.
                7                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
